                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 PINCHAS RAUL,
                                                    Civil Action No. 1:20-cv-05393
                     Plaintiff,

       v.


 TERRAFORM POWER, INC., BRIAN
 LAWSON, CAROLYN J. BURKE,
 CHRISTIAN S. FONG, HARRY
 GOLDGUT, RICHARD LEGAULT, MARK
 MCFARLAND, SACHIN SHAH,

                     Defendants.


                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff

Pinchas Raul hereby voluntarily dismisses the above-captioned action (the “Action”).

Defendants have filed neither an answer nor a motion for summary judgment in the Action.



Dated: October 9, 2020                                   Respectfully submitted,

                                                         By: /s/ Joshua M. Lifshitz
                                                         Joshua M. Lifshitz
                                                         Email: jml@jlclasslaw.com
                                                         LIFSHITZ LAW FIRM, P.C.
                                                         821 Franklin Avenue, Suite 209
                                                         Garden City, New York 11530
                                                         Telephone: (516) 493-9780
                                                         Facsimile: (516) 280-7376

                                                         Attorneys for Plaintiff
